Exhibit 10.3

 

EMPLOYEE MATTERS AGREEMENT

 

BY AND BETWEEN

 

SERVICEMASTER GLOBAL HOLDINGS, INC.

 

AND

 

FRONTDOOR, INC.

 

DATED AS OF SEPTEMBER 28, 2018

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I DEFINITIONS

2

 

 

Section 1.01.

Definitions

2

Section 1.02.

Interpretation

8

 

 

 

ARTICLE II GENERAL PRINCIPLES FOR ALLOCATION OF LIABILITIES

9

 

 

Section 2.01.

General Principles

9

Section 2.02.

Adoption and Transfer and Assumption of Benefit Plans

10

Section 2.03.

Individual Agreements

13

Section 2.04.

We Listen Dispute Resolution Plan

13

Section 2.05.

Reimbursement

14

 

 

ARTICLE III ASSIGNMENT OF EMPLOYEES

15

 

 

Section 3.01.

Active Employees

15

Section 3.02.

Payroll and Related Taxes

16

 

 

 

ARTICLE IV EQUITY, INCENTIVE AND EXECUTIVE COMPENSATION

17

 

 

Section 4.01.

Generally

17

Section 4.02.

Equity Incentive Awards

17

Section 4.03.

Nonequity Incentive Practices and Plans

21

Section 4.04.

Director Compensation

22

 

 

 

ARTICLE V QUALIFIED RETIREMENT PLAN

23

 

 

Section 5.01.

SpinCo 401(k) Plan

23

 

 

 

ARTICLE VI NONQUALIFIED DEFERRED COMPENSATION PLAN

25

 

 

Section 6.01.

Parent Deferred Compensation Plans

25

Section 6.02.

Participation; Distributions

25

 

 

 

ARTICLE VII WELFARE BENEFIT PLANS

26

 

 

Section 7.01.

Welfare Plans

26

Section 7.02.

COBRA

27

Section 7.03.

Vacation, Holidays and Leaves of Absence

27

Section 7.04.

Workers’ Compensation

28

Section 7.05.

Insurance Contracts

28

Section 7.06.

Third-Party Vendors

28

 

i

--------------------------------------------------------------------------------


 

ARTICLE VIII MISCELLANEOUS

29

 

 

Section 8.01.

Preservation of Rights to Amend

29

Section 8.02.

Fiduciary Matters

29

Section 8.03.

Further Assurances

29

Section 8.04.

Counterparts; Entire Agreement; Corporate Power

29

Section 8.05.

Governing Law

30

Section 8.06.

Assignability

30

Section 8.07.

Third-Party Beneficiaries

30

Section 8.08.

Notices

31

Section 8.09.

Severability

32

Section 8.10.

Force Majeure

32

Section 8.11.

Headings

32

Section 8.12.

Survival of Covenants

33

Section 8.13.

Waivers of Default

33

Section 8.14.

Dispute Resolution

33

Section 8.15.

Specific Performance

33

Section 8.16.

Amendments

33

Section 8.17.

Interpretation

33

Section 8.18.

Limitations of Liability

34

Section 8.19.

Mutual Drafting

34

 

 

 

Scheduled 2.02(a)

Benefit Plans to be Replicated by SpinCo Group

 

 

 

 

Schedule 7.01(a)

Parent Welfare Plans

 

 

ii

--------------------------------------------------------------------------------


 

EMPLOYEE MATTERS AGREEMENT

 

This EMPLOYEE MATTERS AGREEMENT, dated as of September 28, 2018 (this
“Agreement”), is by and between ServiceMaster Global Holdings, Inc., a Delaware
corporation (“Parent”), and frontdoor, inc., a Delaware corporation (“SpinCo”).

 

R E C I T A L S:

 

WHEREAS, the board of directors of Parent (the “Parent Board”) has determined
that it is in the best interests of Parent and its shareholders to create a new
publicly traded company that shall operate the SpinCo Business;

 

WHEREAS, in furtherance of the foregoing, the Parent Board has determined that
it is appropriate and desirable to separate the SpinCo Business from the Parent
Business (the “Separation”) and, following the Separation, make a distribution,
on a pro rata basis, to holders of Parent Shares on the Record Date of at least
80.1 percent (80.1%)  of the outstanding SpinCo Shares owned by Parent (the
“Distribution”);

 

WHEREAS, SpinCo has been incorporated solely for these purposes and has not
engaged in activities, except in connection with the Separation and the
Distribution;

 

WHEREAS, for U.S. federal income tax purposes, the Contribution and the
Distribution, taken together, are intended to qualify as a transaction that is
generally tax-free for U.S. federal income tax purposes under Sections 355 and
368(a)(1)(D) of the Code, and this Agreement is intended to be, and is hereby
adopted as, a “plan of reorganization” within the meaning of Treasury
Regulations Section 1.368-2(g);

 

WHEREAS, SpinCo and Parent have prepared, and SpinCo has filed with the SEC, the
Form 10, which includes the Information Statement, and which sets forth
disclosures concerning SpinCo, the Separation and the Distribution;

 

WHEREAS, in order to effectuate the Separation and Distribution, Parent and
SpinCo have entered into a Separation and Distribution Agreement, dated as of
the date hereof (the “Separation and Distribution Agreement”);

 

WHEREAS, in addition to the matters addressed by the Separation and Distribution
Agreement, the Parties desire to enter into this Agreement to set forth the
terms and conditions of certain employment, compensation and benefit matters;
and

 

WHEREAS, the Parties acknowledge that this Agreement, the Separation and
Distribution Agreement and the other Ancillary Agreements represent the
integrated agreement of Parent and SpinCo relating to the Separation and
Distribution, are being entered into together and would not have been entered
into independently.

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, intending to be legally bound, hereby agree as follows:

 

--------------------------------------------------------------------------------


 

ARTICLE I
DEFINITIONS

 

Section 1.01.                          Definitions.  For purposes of this
Agreement (including the recitals hereof), the following terms have the
following meanings, and capitalized terms used but not otherwise defined herein
shall have the meaning ascribed to them in the Separation and Distribution
Agreement.

 

“Actions” shall have the meaning set forth in the Separation and Distribution
Agreement.

 

“Affiliate” shall have the meaning set forth in the Separation and Distribution
Agreement.

 

“Agreement” shall have the meaning set forth in the Preamble to this Agreement
and shall include all Schedules hereto and all amendments, modifications, and
changes hereto entered into pursuant to Section 8.16.

 

“Assets” shall have the meaning set forth in the Separation and Distribution
Agreement.

 

“Benefit Plan” shall mean any contract, agreement, policy, practice, program,
plan, trust, commitment or arrangement providing for benefits, perquisites or
compensation of any nature from an employer to any Employee, or to any family
member, dependent, or beneficiary of any such Employee, including cash or
deferred arrangement plans, profit sharing plans, post-employment programs,
pension plans, thrift plans, supplemental pension plans, welfare plans, stock
option, stock purchase, stock appreciation rights, restricted stock, restricted
stock units, performance stock units, other equity-based compensation and
contracts, agreements, policies, practices, programs, plans, trusts, commitments
and arrangements providing for terms of employment, fringe benefits, severance
benefits, change in control protections or benefits, travel and accident, life,
accidental death and dismemberment, disability and accident insurance, tuition
reimbursement, adoption assistance, travel reimbursement, vacation, sick,
personal or bereavement days, leaves of absences and holidays; provided,
however, that the term “Benefit Plan” does not include any government-sponsored
benefits, such as workers’ compensation, unemployment or any similar plans,
programs or policies or Individual Agreements.

 

“COBRA” shall mean the U.S. Consolidated Omnibus Budget Reconciliation Act of
1985, as codified at Section 601 et seq. of ERISA and at Section 4980B of the
Code.

 

“Code” shall have the meaning set forth in the Separation and Distribution
Agreement.

 

“Concentration Election” shall mean an election by a holder to have an equity
award granted prior to April 23, 2018 to such holder adjusted in connection with
the Separation into only stock of (i) Parent, in the case of a Parent Group
Employee or (ii) SpinCo, in the case of a SpinCo Group Employee.

 

“Distribution” shall have the meaning set forth in the Recitals.

 

2

--------------------------------------------------------------------------------


 

“Distribution Date” shall have the meaning set forth in the Separation and
Distribution Agreement.

 

“Distribution Ratio” shall have the meaning set forth in the Separation and
Distribution Agreement.

 

“Effective Time” shall have the meaning set forth in the Separation and
Distribution Agreement.

 

“Employee” shall mean any Parent Group Employee or SpinCo Group Employee.

 

“ERISA” shall mean the U.S. Employee Retirement Income Security Act of 1974, as
amended, and the regulations promulgated thereunder.

 

“Exchange Act” shall mean the U.S. Securities Exchange Act of 1934, as amended,
together with the rules and regulations promulgated thereunder.

 

“FICA” shall have the meaning set forth in Section 3.02.

 

“Force Majeure” shall have the meaning set forth in the Separation and
Distribution Agreement.

 

“Former Employees” shall mean Former Parent Group Employees and Former SpinCo
Group Employees.

 

“Former Parent Group Employee” shall mean any individual who is a former
employee of the Parent Group as of the Effective Time and who is not a Former
SpinCo Group Employee.

 

“Former SpinCo Group Employee” shall mean any individual who is a former
employee of Parent or any of its Subsidiaries or former Subsidiaries as of the
Effective Time, in each case, whose most recent employment with Parent was with
a member of the SpinCo Group or was primarily engaged in the SpinCo Business.

 

“FUTA” shall have the meaning set forth in Section 3.02.

 

“Governmental Authority” shall have the meaning set forth in the Separation and
Distribution Agreement.

 

“Group” shall mean either the SpinCo Group or the Parent Group, as the context
requires.

 

“HIPAA” shall mean the U.S. Health Insurance Portability and Accountability Act
of 1996, as amended, and the regulations promulgated thereunder.

 

“Individual Agreement” shall mean any individual (a) employment contract,
(b) retention, severance or change in control agreement, or (c) other agreement
containing restrictive covenants (including confidentiality, noncompetition and
nonsolicitation provisions)

 

3

--------------------------------------------------------------------------------


 

between a member of the Parent Group and a SpinCo Group Employee or any Former
SpinCo Group Employee, as in effect immediately prior to the Effective Time.

 

“IRS” shall mean the U.S. Internal Revenue Service.

 

“Law” shall have the meaning set forth in the Separation and Distribution
Agreement.

 

“Liabilities” shall have the meaning set forth in the Separation and
Distribution Agreement.

 

“Option Exercise Price Ratio” shall mean, with respect to a Parent Option Award,
the quotient obtained by dividing (i) the per share exercise price of such
Parent Option immediately prior to the Effective Time, by (ii) the
Pre-Separation Parent Stock Value.

 

“Parent” shall have the meaning set forth in the Preamble.

 

“Parent 401(k) Plan” shall mean the ServiceMaster Profit Sharing and Retirement
Plan, as in effect or as it may be amended from time to time.

 

“Parent Awards” shall mean Parent Option Awards, Parent RSU Awards, and Parent
Deferred Shares Equivalents, collectively.

 

“Parent Benefit Plan” shall mean any Benefit Plan established, sponsored or
maintained by Parent or any of its Subsidiaries immediately prior to the
Effective Time, but excluding any SpinCo Benefit Plan.

 

“Parent Board” shall have the meaning set forth in the Recitals.

 

“Parent Business” shall have the meaning set forth in the Separation and
Distribution Agreement.

 

“Parent Change in Control” shall have the meaning set forth in
Section 4.02(e)(i).

 

“Parent Compensation Committee” shall mean the Compensation Committee of the
Parent Board.

 

“Parent Deferred Compensation Plan” shall mean the Parent Deferred Compensation
Plan, as amended and restated as of October 28, 2016.

 

“Parent Deferred Shares Equivalents” shall mean an award of deferred shares
equivalents granted pursuant to a Parent Omnibus Plan that is outstanding
immediately prior to the Effective Time.

 

“Parent Group” shall have the meaning set forth in the Separation and
Distribution Agreement.

 

“Parent Group Employees” shall have the meaning set forth in
Section 3.01(a)(ii).

 

4

--------------------------------------------------------------------------------


 

“Parent Liabilities” shall have the meaning set forth in the Separation and
Distribution Agreement.

 

“Parent Non-Equity Incentive Practices” shall mean the corporate nonequity
incentive practices of the Parent Group.

 

“Parent Omnibus Plan” shall mean the Amended and Restated ServiceMaster Global
Holdings, Inc. Stock Incentive Plan, as amended as of October 25, 2012 and the
Amended and Restated ServiceMaster Global Holdings, Inc. 2014 Omnibus Incentive
Plan, as amended and restated as of April 27, 2015.

 

“Parent Option Award” shall mean an award of options to purchase Parent Shares
granted pursuant to a Parent Omnibus Plan that is outstanding as of immediately
prior to the Effective Time.

 

“Parent Ratio” shall mean the quotient obtained by dividing (a) the
Pre-Separation Parent Stock Value by (b) the Post-Separation Parent Stock Value.

 

“Parent RSU Award” shall mean any Parent RSU Award (Concentrated) and/or any
Parent RSU Award (Legacy).

 

“Parent RSU Award (Concentrated)” shall mean a restricted stock unit award
outstanding as of immediately prior to the Effective Time, including any
time-based restricted stock unit and (if any) performance restricted stock unit
award, granted pursuant to the Parent Omnibus Plan, either (i) on or after
April 23, 2018, or (ii) prior to April 23, 2018 and as to which the holder
thereof has made a Concentration Election.

 

“Parent RSU Award (Legacy)” shall mean an award of restricted stock units,
including any time-based restricted stock unit or performance restricted stock
unit, granted pursuant to a Parent Omnibus Plan prior to April 23, 2018, which
is outstanding as of immediately prior to the Effective Time and as to which the
holder thereof has not made a Concentration Election.

 

“Parent Shares” shall have the meaning set forth in the Separation and
Distribution Agreement.

 

“Parent Transition Employees” shall have the meaning set forth in
Section 2.02(f).

 

“Parent Welfare Plan” shall mean any Parent Benefit Plan which is a Welfare
Plan.

 

“Parties” shall mean the parties to this Agreement.

 

“Person” shall have the meaning set forth in the Separation and Distribution
Agreement.

 

“Post-Separation Deferred Shares Equivalents” shall mean a Parent Deferred
Shares Equivalent adjusted as of the Effective Time in accordance with
Section 4.02(d).

 

5

--------------------------------------------------------------------------------


 

“Post-Separation Parent Awards” shall mean Post-Separation Parent Option Awards,
Post-Separation Parent RSU Awards, and Post-Separation Deferred Shares
Equivalents, collectively.

 

“Post-Separation Parent Option Award” shall mean a Parent Option Award, as
adjusted as of the Effective Time in accordance with Section 4.02(a).

 

“Post-Separation Parent RSU Award” shall mean a Parent RSU Award, as adjusted as
of the Effective Time in accordance with Section 4.02(c) or Section 4.02(c), as
applicable.

 

“Post-Separation Parent Stock Value” shall mean the opening per-share price of
Parent Shares on the NYSE on the first regular trading session (9:30 a.m. to
4:00 p.m. EST) after the Distribution Date.

 

“Pre-Separation Parent Stock Value” shall mean the closing per-share price of
Parent Shares trading “regular way with due bills” on the NYSE on the last
regular trading session (9:30 am to 4:00 pm EST) on the Distribution Date.

 

“QDRO” shall mean a qualified domestic relations order within the meaning of
Section 206(d) of ERISA and Section 414(p) of the Code.

 

“Record Date” shall have the meaning set forth in the Separation and
Distribution Agreement.

 

“Securities Act” shall mean the U.S. Securities Act of 1933, as amended,
together with the rules and regulations promulgated thereunder.

 

“Separation” shall have the meaning set forth in the Recitals.

 

“Separation and Distribution Agreement” shall have the meaning set forth in the
Recitals.

 

“SpinCo” shall have the meaning set forth in the Preamble.

 

“SpinCo 401(k) Plan” shall mean the SpinCo 401(k) Savings Plan, to be adopted by
SpinCo prior to or on the Distribution Date as described in Section 5.01.

 

“SpinCo 401(k) Trust” shall have the meaning set forth in Section 5.01(a).

 

“SpinCo Awards” shall mean SpinCo Option Awards, SpinCo RSU Awards and SpinCo
Deferred Shares Equivalents, collectively.

 

“SpinCo Benefit Plan” shall mean any Benefit Plan established, sponsored,
maintained or contributed to by a member of the SpinCo Group as of or after the
Effective Time.

 

“SpinCo Board” shall mean the Board of Directors of SpinCo.

 

“SpinCo Business” shall have the meaning set forth in the Separation and
Distribution Agreement.

 

6

--------------------------------------------------------------------------------


 

“SpinCo Change in Control” shall have the meaning set forth in
Section 4.02(e)(i).

 

“SpinCo Designees” shall have the meaning set forth in the Separation and
Distribution Agreement.

 

“SpinCo Deferred Shares Equivalents” shall mean an award of deferred shares
equivalents assumed pursuant to the SpinCo Omnibus Plan in accordance with
Section 4.02(d).

 

“SpinCo Flex Plan” shall have the meaning set forth in Section 7.01(c).

 

“SpinCo Group” shall have the meaning set forth in the Separation and
Distribution Agreement.

 

“SpinCo Group Employees” shall have the meaning set forth in Section 3.01(a).

 

“SpinCo Liabilities” shall have the meaning set forth in the Separation and
Distribution Agreement.

 

“SpinCo Non-Equity Incentive Practices” shall mean the corporate nonequity
incentive practices, as established by SpinCo as of the Effective Time pursuant
to Section 2.02(a) and Section 4.03(a).

 

“SpinCo Omnibus Plan” shall mean the SpinCo 2017 Omnibus Incentive Plan, as
established by SpinCo as of the Effective Time pursuant to Section 2.02(a) and
Section 4.01.

 

“SpinCo Option Award” shall mean an award of stock options assumed and granted
by SpinCo pursuant to the SpinCo Omnibus Plan in accordance with
Section 4.02(a).

 

“SpinCo Ratio” shall mean the quotient obtained by dividing (a) the
Pre-Separation Parent Stock Value by (b) the SpinCo Stock Value.

 

“SpinCo RSU Award” shall mean an award of restricted stock units (including any
performance restricted stock units) assumed and granted pursuant to the SpinCo
Omnibus Plan in accordance with Section 4.02(b) or Section 4.02(c), as
applicable.

 

“SpinCo Shares” shall have the meaning set forth in the Separation and
Distribution Agreement.

 

“SpinCo Stock Value” shall mean opening per-share price of SpinCo Shares on the
NASDAQ on the first regular trading session (9:30 a.m. to 4:00 p.m. EST) after
the Distribution Date.

 

“SpinCo Transition Employees” shall have the meaning set forth in
Section 2.02(f).

 

“SpinCo Welfare Plan” shall mean a Welfare Plan established, sponsored,
maintained or contributed to by any member of the SpinCo Group for the benefit
of SpinCo Group Employees and Former SpinCo Group Employees.

 

7

--------------------------------------------------------------------------------


 

“Subsidiary” shall have the meaning set forth in the Separation and Distribution
Agreement.

 

“Tax” shall have the meaning set forth in the Tax Matters Agreement.

 

“Third-Party Claim” shall have the meaning set forth in the Separation and
Distribution Agreement.

 

“Transfer Date” shall have the meaning set forth in Section 2.02(f).

 

“Transferred Account Balances” shall have the meaning set forth in
Section 7.01(c).

 

“Transferred Director” shall mean each SpinCo nonemployee director as of the
Effective Time who served on the Parent Board immediately prior to the Effective
Time.

 

“Transition Services Agreement” shall have the meaning set forth in the
Separation and Distribution Agreement.

 

“U.S.” shall mean the United States of America.

 

“We Listen” shall have the meaning set forth in Section 2.04.

 

“Welfare Plan” shall mean any “welfare plan” (as defined in Section 3(1) of
ERISA) or a “cafeteria plan” under Section 125 of the Code, and any benefits
offered thereunder, and any other plan offering health benefits (including
medical, prescription drug, dental, vision, mental health, substance abuse and
retiree health), disability benefits, or life, accidental death and
dismemberment, and business travel insurance, pre-Tax premium conversion
benefits, dependent care assistance programs, employee assistance programs, paid
time-off programs, contribution funding toward a health savings account,
flexible spending accounts or severance.

 

Section 1.02.                          Interpretation.  Section 10.15 of the
Separation and Distribution Agreement is hereby incorporated by reference.

 

8

--------------------------------------------------------------------------------


 

ARTICLE II
GENERAL PRINCIPLES FOR ALLOCATION OF LIABILITIES

 

Section 2.01.                          General Principles.

 

(a)                                 Acceptance and Assumption of SpinCo
Liabilities.  Except as otherwise provided by this Agreement, on or prior to the
Effective Time, but in any case prior to the Distribution, SpinCo and the
applicable SpinCo Designees shall accept, assume and agree faithfully to
perform, discharge and fulfill all of the following Liabilities in accordance
with their respective terms (each of which shall be considered a SpinCo
Liability), regardless of when or where such Liabilities arose or arise, or
whether the facts on which they are based occurred prior to, at or subsequent to
the Effective Time, regardless of where or against whom such Liabilities are
asserted or determined (including any Liabilities arising out of claims made by
Parent’s or SpinCo’s respective directors, officers, Employees, Former
Employees, agents, Subsidiaries or Affiliates against any member of the Parent
Group or the SpinCo Group) or whether asserted or determined prior to the date
hereof, and regardless of whether arising from or alleged to arise from
negligence, recklessness, violation of Law, fraud or misrepresentation by any
member of the Parent Group or the SpinCo Group, or any of their respective
directors, officers, Employees, Former Employees, agents, Subsidiaries or
Affiliates:

 

(i)                                     any and all wages, salaries, incentive
compensation, equity compensation, commissions, bonuses and any other employee
compensation or benefits payable to or on behalf of any SpinCo Group Employees
and Former SpinCo Group Employees after the Effective Time, without regard to
when such wages, salaries, incentive compensation, equity compensation,
commissions, bonuses or other employee compensation or benefits are or may have
been awarded or earned;

 

(ii)                                  any and all Liabilities whatsoever with
respect to claims under a SpinCo Benefit Plan, taking into account the SpinCo
Benefit Plan’s assumption of Liabilities with respect to SpinCo Group Employees
and Former SpinCo Group Employees that were originally the Liabilities of the
corresponding Parent Benefit Plan with respect to periods prior to the Effective
Time; and

 

(iii)                               any and all Liabilities expressly assumed or
retained by any member of the SpinCo Group pursuant to this Agreement.

 

(b)                                 Acceptance and Assumption of Parent
Liabilities.  Except as otherwise provided by this Agreement, on or prior to the
Effective Time, but in any case prior to the Distribution, Parent and certain
members of the Parent Group designated by Parent shall accept, assume and agree
faithfully to perform, discharge and fulfill all of the following Liabilities in
accordance with their respective terms (each of which shall be considered a
Parent Liability), regardless of when or where such Liabilities arose or arise,
or whether the facts on which they are based occurred prior to, at or subsequent
to the Effective Time, regardless of where or against whom such Liabilities are
asserted or determined (including any Liabilities arising out of claims made by
Parent’s or SpinCo’s respective directors, officers, Employees, Former
Employees, agents, Subsidiaries or Affiliates against any member of the Parent
Group or the SpinCo Group) or whether asserted or determined prior to the date
hereof, and regardless of whether arising from or

 

9

--------------------------------------------------------------------------------


 

alleged to arise from negligence, recklessness, violation of Law, fraud or
misrepresentation by any member of the Parent Group or the SpinCo Group, or any
of their respective directors, officers, Employees, Former Employees, agents,
Subsidiaries or Affiliates:

 

(i)                                     any and all wages, salaries, incentive
compensation, equity compensation, commissions, bonuses and any other employee
compensation or benefits payable to or on behalf of any Parent Group Employees
and Former Parent Group Employees after the Effective Time, without regard to
when such wages, salaries, incentive compensation, equity compensation,
commissions, bonuses or other employee compensation or benefits are or may have
been awarded or earned;

 

(ii)                                  any and all Liabilities whatsoever with
respect to claims under a Parent Benefit Plan, taking into account a
corresponding SpinCo Benefit Plan’s assumption of Liabilities with respect to
SpinCo Group Employees and Former SpinCo Group Employees that were originally
the Liabilities of such Parent Benefit Plan with respect to periods prior to the
Effective Time; and

 

(iii)                               any and all Liabilities expressly assumed or
retained by any member of the Parent Group pursuant to this Agreement.

 

(c)                                  Unaddressed Liabilities.  To the extent
that this Agreement does not address particular Liabilities under any Benefit
Plan and the Parties later determine that they should be allocated in connection
with the Distribution, the Parties shall agree in good faith on the allocation,
taking into account the handling of comparable Liabilities under this Agreement.

 

Section 2.02.                          Adoption and Transfer and Assumption of
Benefit Plans.

 

(a)                                 Adoption by SpinCo of Benefit Plans.  As of
no later than the Effective Time, SpinCo shall, or shall cause the members of
the SpinCo Group to adopt Benefit Plans (and related trusts, if applicable) as
contemplated and in accordance with the terms of this Agreement, which Benefit
Plans are generally intended to contain terms substantially similar in all
material respects to those of the corresponding Parent Benefit Plans as in
effect immediately prior to the Effective Time, as listed on Schedule 2.02(a) to
this Agreement, with such changes, modifications or amendments to the SpinCo
Benefit Plans as may be required by applicable Law or to reflect the Separation
and Distribution, including limiting participation in any such SpinCo Benefit
Plan to SpinCo Group Employees and Former SpinCo Group Employees who
participated in the corresponding Benefit Plan immediately prior to the
Effective Time.

 

(b)                                 Plans Not Required to Be Adopted.  With
respect to any Benefit Plan not listed or otherwise addressed in this Agreement,
the Parties shall agree in good faith on the treatment of such plan taking into
account the handling of any comparable plan under this Agreement and,
notwithstanding that SpinCo shall not have an obligation to continue to maintain
any such plan with respect to the provision of future benefits from and after
the Effective Time, SpinCo shall remain obligated to pay or provide any
previously accrued or incurred benefits to the SpinCo Group Employees and Former
SpinCo Group Employees consistent with Section 2.01(a) of this Agreement.

 

10

--------------------------------------------------------------------------------


 

(c)                                  Information, Elections and Beneficiary
Designations.  Each Party shall use its commercially reasonable efforts to
provide the other Party with information describing each Benefit Plan election
made by an Employee or Former Employee that may have application to such Party’s
Benefit Plans from and after the Effective Time, and each Party shall use its
commercially reasonable efforts to administer its Benefit Plans using those
elections, including any beneficiary designations.  To the extent transferred,
any beneficiary designation made by a SpinCo Group Employee or Former SpinCo
Group Employee under a corresponding Parent Benefit Plan shall be transferred to
and be in full force and effect under the corresponding SpinCo Benefit Plan
until such beneficiary designation is replaced or revoked by the SpinCo Employee
or Former SpinCo Employee who made the beneficiary designation.  Each Party
shall, upon reasonable request, use its commercially reasonable efforts to
provide the other Party and the other Party’s respective Affiliates, agents, and
vendors all information reasonably necessary to the other Party’s operation or
administration of its Benefit Plans.

 

(d)                                 Service Credit and Other Factors Determining
Benefits.  As of the Effective Time, the SpinCo Benefit Plans shall provide for
each SpinCo Group Employee who is employed immediately following the Effective
Time by a member of the SpinCo Group and each Former SpinCo Group Employee that
all service, all compensation and other factors affecting benefit determinations
that, as of the Distribution Date, were recognized under the corresponding
Parent Benefit Plan shall receive full recognition and credit and shall be taken
into account under such SpinCo Benefit Plan to the same extent as though arising
under such SpinCo Benefit Plan, except as duplication of benefits would result.

 

(e)                                  No Duplication or Acceleration of
Benefits.  Notwithstanding anything to the contrary in this Agreement, the
Separation and Distribution Agreement or any Ancillary Agreement, no participant
in any Benefit Plan shall receive service credit or benefits or recognition of
compensation or other factors to the extent that receipt of such service credit
or benefits or recognition of compensation or other factors would result in
duplication of benefits provided to such participant by the corresponding
Benefit Plan or any other plan, program or arrangement sponsored or maintained
by a member of the Group that sponsors the corresponding Benefit Plan. 
Furthermore, unless expressly provided for in this Agreement, the Separation and
Distribution Agreement or in any Ancillary Agreement or required by applicable
Law, no provision in this Agreement shall be construed to (i) create any right
to accelerate vesting distributions or entitlements under any Benefit Plan
sponsored or maintained by a member of the Parent Group or member of the SpinCo
Group on the part of any Employee or Former Employee or (ii) limit the ability
of a member of the Parent Group or SpinCo Group to amend, merge, modify
eliminate, reduce or otherwise alter in any respect any benefit under any
Benefit Plan sponsored or maintained by a member of the Parent Group or SpinCo
Group, respectively, or any trust, insurance policy or funding vehicle related
thereto.

 

(f)                                   Transition Services.  The Parties
acknowledge that the Parent Group or the SpinCo Group may provide administrative
services for certain of the other Party’s compensation and benefit programs for
a transitional period under the terms of the Transition Services Agreement.  The
Parties agree to enter into a business associate agreement (if required by HIPAA
or other applicable health information privacy Laws) in connection with such
Transition Services Agreement.  The Parties agree that the certain individuals
providing services under the Transition Services Agreement may be employed by
the Parent Group (“Parent Transition Employees”) or

 

11

--------------------------------------------------------------------------------


 

the SpinCo Group (“SpinCo Transition Employees”) during a transition period
beginning on the Effective Date and ending on a date to be agreed upon between
Parent and SpinCo in writing (the “Transfer Date”).  Except as otherwise
expressly provided in this Agreement, the Parent Transition Employees will be
treated as Parent Group Employees and SpinCo Transition Employees shall be
treated as SpinCo Group Employees for purposes of this Agreement. The Parties
hereby acknowledge and agree that, except for offers of employment by SpinCo or
a member of the SpinCo Group or by the Parent or a member of the Parent Group as
provided in Section 2.02(f) of this Agreement, the Non-Solicitation provision
agreed to by the Parties in the Separation and Distribution Agreement shall
apply in respect of the Parent Transition Employees and SpinCo Transition
Employees.  On or before the Transfer Date but after receiving written consent
by Parent, such written consent not to be unreasonably withheld, SpinCo may, or
may cause a member of the SpinCo Group, to offer employment to the Parent
Transition Employee as of the Transfer Date, with such terms and conditions of
employment as SpinCo or such member of the SpinCo Group shall deem appropriate. 
On or before the Transfer Date but after receiving written consent by SpinCo,
such written consent not to be unreasonably withheld, Parent may, or may cause a
member of the Parent Group, to offer employment to the SpinCo Transition
Employee as of the Transfer Date, with such terms and conditions of employment
as Parent or such member of the Parent Group shall deem appropriate.  As of the
Transfer Date, the employment of each Parent Transition Employee who accepts
SpinCo’s offer of employment shall be transferred to the SpinCo Group and the
employment of each SpinCo Transition Employee who accepts Parent’s offer of
employment shall be transferred to the Parent Group.  As of the applicable
Transfer Date, the applicable member of the SpinCo Group and Parent Group shall
credit each Parent Transition Employee or SpinCo Transition Employee,
respectively, with the amount of accrued but unused paid time off and other time
off benefits as such Parent Transition Employee or SpinCo Transition Employee,
respectively, had with the Parent Group or SpinCo Group immediately prior to
such Transfer Date under the paid time off or vacation policies then in effect
(to the extent such vacation or paid time off has not been paid out if required
by Law).  With respect to each Parent Transition Employee who accepts SpinCo’s
or the SpinCo Group member’s offer of employment, each SpinCo Group Benefit Plan
shall provide that all service, all compensation, and all other factors
affecting benefit determinations that, as of the completion of the Transfer
Date, were recognized under the corresponding Parent Group Benefit Plan (for
periods immediately before the Transfer Date) shall receive full recognition,
credit, and validity and be taken into account under such SpinCo Group Benefit
Plan to the same extent as though arising under such Parent Group Benefit Plan
consistent with principals applicable for the treatment of SpinCo Employees
under the SpinCo Group Plans immediately following the Effective Time. With
respect to each SpinCo Transition Employee who accepts Parent’s or the Parent
Group member’s offer of employment, each Parent Group Benefit Plan shall provide
that all service, all compensation, and all other factors affecting benefit
determinations that, as of the completion of the Transfer Date, were recognized
under the corresponding SpinCo Group Benefit Plan (for periods immediately
before the Transfer Date) shall receive full recognition, credit, and validity
and be taken into account under such Parent Group Benefit Plan to the same
extent as though arising under such SpinCo Group Benefit Plan consistent with
the principals applicable for the treatment of SpinCo Employees under the SpinCo
Group Plans immediately following the Effective Time.  Notwithstanding the
immediately preceding sentence, in no event shall the crediting of service or
any other action taken pursuant to the immediately preceding sentence result in
the duplication of benefits for any Parent Transition Employee or SpinCo
Transition Employee under any Parent

 

12

--------------------------------------------------------------------------------


 

Group Benefit Plan and any SpinCo Group Benefit Plan.  Except as otherwise
determined by the Parties (in a manner consistent with Section 409A of the
Code), each Parent Transition Employee or SpinCo Transition Employee who
commences employment with the SpinCo Group or Parent Group, respectively shall
be deemed to have experienced a termination of employment for purposes of the
terms and conditions of Post-Separation Parent Awards and SpinCo Awards of such
Parent Transition Employee or SpinCo Transition Employee as of the Transfer
Date.

 

(g)                                  Beneficiaries.  References to Parent Group
Employees, Former Parent Group Employees, SpinCo Group Employees, Former SpinCo
Group Employees, and current and former nonemployee directors of either Parent
or SpinCo, shall be deemed to refer to their beneficiaries, dependents,
survivors and alternate payees, as applicable.

 

Section 2.03.                          Individual Agreements.

 

(a)                                 Assignment by Parent.  To the extent
necessary, Parent shall assign, or cause an applicable member of the Parent
Group to assign, to SpinCo or another member of the SpinCo Group, as designated
by SpinCo, all Individual Agreements, with such assignment to be effective as of
no later than the Effective Time; provided, however, that to the extent that
assignment of any such Individual Agreement is not permitted by the terms of
such agreement or by applicable Law, effective as of the Effective Time, each
member of the SpinCo Group shall be considered to be a successor to each member
of the Parent Group for purposes of, and a third-party beneficiary with respect
to, such Individual Agreement, such that each member of the SpinCo Group shall
enjoy all of the rights and benefits under such agreement (including rights and
benefits as a third-party beneficiary), with respect to the business operations
of the SpinCo Group; provided, further, that in no event shall Parent be
permitted to enforce any Individual Agreement (including any agreement
containing noncompetition or nonsolicitation covenants) against a SpinCo Group
Employee or Former SpinCo Group Employee for action taken in such individual’s
capacity as a SpinCo Group Employee or Former SpinCo Group Employee other than
on behalf of SpinCo Group as requested by SpinCo Group in its capacity as a
third-party beneficiary.

 

(b)                                 Assumption by SpinCo.  Effective as of the
Effective Time, SpinCo shall, or shall cause the members of the SpinCo Group to
assume and honor any individual agreement to which any SpinCo Group Employee or
Former SpinCo Group Employee is a party with any member of the Parent Group,
including any Individual Agreement.

 

Section 2.04.                          We Listen Dispute Resolution Plan. 
Commencing on January 1, 2009, Parent, on behalf of itself and its Subsidiaries
and Affiliates, entered into agreements with all employees to use the We Listen
Dispute Resolution Plan (“We Listen”) as the sole and exclusive program to
resolve disputes through several resolution steps and finally by binding
arbitration.  The We Listen program includes the original 2009 program, as well
as amendments in 2012, 2013 and 2015.  As of the Distribution Date, Parent
assigns its rights under We Listen to SpinCo, and SpinCo assumes the obligations
of Parent under We Listen as to all SpinCo Group Employees, Former SpinCo Group
Employees and applicants for employment with SpinCo; provided that subject to
Article VII of the Separation and Distribution Agreement, for any dispute
involving both the Parent Group and SpinCo Group, the Parties shall cooperate in
good faith.

 

13

--------------------------------------------------------------------------------


 

Section 2.05.                          Reimbursement.

 

(a)                                 By SpinCo.  From time to time after the
completion of the Separation, SpinCo shall promptly reimburse Parent for the
cost of any obligations or Liabilities that Parent elects to, or is compelled
to, pay or otherwise satisfy, that are or that pursuant to this Agreement have
become, the responsibility of the SpinCo Group.  Parent shall invoice SpinCo
after the end of each fiscal month for all such costs (if any) in such fiscal
month.  SpinCo shall pay any amounts due by SpinCo hereunder in immediately
available funds within thirty (30) days of SpinCo’s receipt of each invoice
therefor.  Any amount not paid within thirty (30) days after the date when
payable shall bear interest at the Applicable Rate (as defined in the Transition
Services Agreement) from the date such amount is due.  SpinCo shall not deduct,
set off, counterclaim or otherwise withhold any amount owed by it to Parent (on
account of any obligation owed by the Parent Group, whether or not such
obligation has been finally adjudicated, settled or otherwise agreed upon in
writing) against the amounts payable pursuant to this Agreement; provided that
in the event SpinCo dispute any amount on an invoice, SpinCo shall notify Parent
in writing within twenty (20) days after SpinCo’s receipt of such invoice and
shall describe in detail the reason for disputing such amount, provide any
documents or other materials supporting its dispute, and will be entitled to
withhold only the amount in dispute during the pendency of the dispute.  SpinCo
shall cause the timely payment of the undisputed portion of each invoice in the
manner set forth in this Agreement and shall be subject to late charges at the
Applicable Rate and any other costs incurred by Parent pursuant to this
Section 2.05(a) on any amount that is unsuccessfully disputed.

 

(b)                                 By Parent.  From time to time after the
completion of the Separation, Parent shall promptly reimburse SpinCo for the
cost of any obligations or Liabilities that SpinCo elects to, or is compelled
to, pay or otherwise satisfy, that are or that pursuant to this Agreement have
become, the responsibility of the Parent Group.  SpinCo shall invoice Parent
after the end of each fiscal month for all such costs (if any) in such fiscal
month.  Parent shall pay any amounts due by Parent hereunder in immediately
available funds within thirty (30) days of Parent’s receipt of each invoice
therefor.  Any amount not paid within thirty (30) days after the date when
payable shall bear interest at the Applicable Rate from the date such amount is
due.  Parent shall not deduct, set off, counterclaim or otherwise withhold any
amount owed by it to SpinCo (on account of any obligation owed by the SpinCo
Group, whether or not such obligation has been finally adjudicated, settled or
otherwise agreed upon in writing) against the amounts payable pursuant to this
Agreement; provided that in the event Parent disputes any amount on an invoice,
Parent shall notify SpinCo in writing within twenty (20) days after Parent’s
receipt of such invoice and shall describe in detail the reason for disputing
such amount, provide any documents or other materials supporting its dispute,
and will be entitled to withhold only the amount in dispute during the pendency
of the dispute.  Parent shall cause the timely payment of the undisputed portion
of each invoice in the manner set forth in this Agreement and shall be subject
to late charges at the Applicable Rate and any other costs incurred by SpinCo
and controlled pursuant to this Section 2.05(b) on any amount that is
unsuccessfully disputed.

 

14

--------------------------------------------------------------------------------


 

ARTICLE III
ASSIGNMENT OF EMPLOYEES

 

Section 3.01.                          Active Employees.

 

(a)                                 Assignment and Transfer of Employees. 
Effective as of no later than the Effective Time and except as otherwise agreed
to by the Parties, (i) the applicable member of the Parent Group shall have
taken such actions as are necessary to ensure that each individual who is
intended to be an employee of the SpinCo Group as of immediately after the
Effective Time (including any such individual who is not actively working as of
the Effective Time as a result of an illness, injury or leave of absence
approved by the Parent Human Resources department or otherwise taken in
accordance with applicable Law) (collectively, the “SpinCo Group Employees”) is
employed by a member of the SpinCo Group as of immediately after the Effective
Time, and (ii) the applicable member of the Parent Group shall have taken such
actions as are necessary to ensure that each individual who is intended to be an
employee of the Parent Group as of immediately after the Effective Time
(including any such individual who is not actively working as of the Effective
Time as a result of an illness, injury or leave of absence approved by the
Parent Human Resources department or otherwise taken in accordance with
applicable Law) and any other individual employed by the Parent Group as of the
Effective Time who is not a SpinCo Group Employee (collectively, the “Parent
Group Employees”) is employed by a member of the Parent Group as of immediately
after the Effective Time.  Each of the Parties agrees to execute, and to seek to
have the applicable Employees execute, such documentation, if any, as may be
necessary to reflect such assignment and/or transfer.

 

(b)                                 At-Will Status.  Nothing in this Agreement
shall create any obligation on the part of any member of the Parent Group or any
member of the SpinCo Group to (i) continue the employment of any Employee or
permit the return from a leave of absence for any period after the date of this
Agreement (except as required by applicable Law) or (ii) change the employment
status of any Employee from “at-will,” to the extent that such Employee is an
“at-will” employee under applicable Law.  Except as provided in this Agreement,
this Agreement shall not limit the ability of the Parent Group or the SpinCo
Group to change the position, compensation or benefits of any Employees for
performance related, business or any other reason.

 

(c)                                  Severance.  The Parties acknowledge and
agree that the Separation, Distribution and the assignment, transfer or
continuation of the employment of Employees as contemplated by this Section 3.01
shall not be deemed an involuntary termination of employment entitling any
SpinCo Group Employee or Parent Group Employee to severance payments or
benefits.

 

(d)                                 Not a Change in Control.  The Parties
acknowledge and agree that neither the consummation of the Separation,
Distribution nor any transaction contemplated by this Agreement, the Separation
and Distribution Agreement or any other Ancillary Agreement shall be deemed a
“change in control,” “change of control,” or term of similar import for purposes
of any Benefit Plan sponsored or maintained by any member of the Parent Group or
member of the SpinCo Group and except as provided in this Agreement or as
otherwise required by applicable law or Individual Agreement, no provision of
this Agreement shall be construed to accelerate any

 

15

--------------------------------------------------------------------------------


 

vesting or create an right or entitlement to any compensation or benefits on the
part of any Employee.

 

Section 3.02.                          Payroll and Related Taxes.  With respect
to the SpinCo Group Employees transferred to the SpinCo Group during the tax
year ending on and including the Separation, (i) Parent shall (A) be responsible
for all payroll obligations, tax withholding and reporting obligations regarding
all such SpinCo Group Employees for the period prior to such transfer, and
(B) furnish a Form W-2 or similar earnings statement to, all such SpinCo Group
Employees for such period and (ii) with respect to the remaining portion of the
tax year, SpinCo will (A) be responsible for all payroll obligations, tax
withholding and reporting obligations regarding, all such SpinCo Group
Employees, and (B) furnish a Form W-2 or similar earning statement to, all such
SpinCo Group Employees.  With respect to each affected SpinCo Group Employee,
Parent and SpinCo shall, and shall cause their respective Affiliates to (to the
extent practicable and to the extent permitted by applicable Law) (x) treat
SpinCo (or the applicable member of the SpinCo Group) as a “successor employer”
and treat Parent (or the applicable member of the Parent Group) as a
“predecessor” within the meaning of Sections 3121(a)(1) and 3306(b)(1) of the
Code, to the extent appropriate, for purposes of taxes imposed under the United
States Federal Insurance Contributions Act, as amended (“FICA”), or the United
States Federal Unemployment Tax Act, as amended (“FUTA”), and (y) file tax
returns, exchange wage payment information and report wage payments made by the
respective predecessor and successor employer on separate IRS Forms W-2 or
similar earnings statements to each such SpinCo Group Employee for the tax year
in which the Separation occurs, in a manner provided in Section 4.02(1) of
Revenue Procedure 2004-53.

 

16

--------------------------------------------------------------------------------


 

ARTICLE IV
EQUITY, INCENTIVE AND EXECUTIVE COMPENSATION

 

Section 4.01.                          Generally.  Each Parent Award granted
that is outstanding as of immediately prior to the Effective Time shall be
adjusted as described below; provided, however, effective immediately prior to
the Effective Time, the Parent Compensation Committee may provide for different
adjustments with respect to some or all Parent Awards to the extent that the
Parent Compensation Committee deems such adjustments necessary and appropriate. 
Any adjustments made by the Parent Compensation Committee pursuant to the
foregoing sentence shall be deemed incorporated by reference herein as if fully
set forth below and shall be binding on the Parties and their respective
Affiliates.  Before the Effective Time, the SpinCo Omnibus Plan shall be
established, with such terms as are necessary to permit the implementation of
the provisions of Section 4.02.

 

Section 4.02.                          Equity Incentive Awards.

 

(a)                                 Option Awards.  Each Parent Option Award
that is outstanding immediately prior to the Effective Time shall be converted
as of the Effective Time into either a Post-Separation Parent Option Award or a
SpinCo Option Award as described below:

 

(i)                                     Each Parent Option Award held by a
Parent Group Employee and Former Employee shall be converted as of the Effective
Time, through an adjustment thereto, into a Post-Separation Parent Option Award
and shall, except as otherwise provided in this Section 4.02(a), be subject to
the same terms and conditions (including with respect to vesting and expiration)
after the Effective Time as applicable to such Parent Option Award immediately
prior to the Effective Time.  From and after the Effective Time:

 

(A)                               the number of Parent Shares subject to such
Post-Separation Parent Option Award, rounded down to the nearest whole share,
shall be equal to the product obtained by multiplying (1) the number of Parent
Shares subject to the corresponding Parent Option Award immediately prior to the
Effective Time, by (2) the Parent Ratio; and

 

(B)                               the per share exercise price of such
Post-Separation Parent Option Award, rounded up to the nearest cent, shall be
equal to the product obtained by multiplying (1) the Post-Separation Parent
Stock Value, by (2) the Option Exercise Price Ratio.

 

(ii)                                  Each Parent Option Award held by a SpinCo
Group Employee shall be converted as of the Effective Time into a SpinCo Option
Award outstanding under the SpinCo Omnibus Plan and shall, except as otherwise
provided in this Section 4.02(a), be subject to the same terms and conditions
(including with respect to vesting and expiration) after the Effective Time as
applicable to such Parent Option Award immediately prior to the Effective Time. 
From and after the Effective Time:

 

(A)                               the number of SpinCo Shares subject to such
SpinCo Option Award, rounded down to the nearest whole share, shall be equal to
the product obtained by

 

17

--------------------------------------------------------------------------------


 

multiplying (1) the number of Parent Shares subject to the corresponding Parent
Option Award immediately prior to the Effective Time, by (2) the SpinCo Ratio;
and

 

(B)                               the per share exercise price of such SpinCo
Option Award, rounded up to the nearest cent, shall be equal to the product
obtained by multiplying (1) the SpinCo Stock Value, by (2) the Option Exercise
Price Ratio of the corresponding Parent Option Award.

 

Notwithstanding anything to the contrary in this Section 4.02(a), the exercise
price, the number of Parent Shares and SpinCo Shares subject to each
Post-Separation Parent Option Award and SpinCo Option Award, and the terms and
conditions of exercise of such options, shall be determined in a manner
consistent with the requirements of Section 409A of the Code; provided, further,
that, in the case of any Parent Option Award to which Section 421 of the Code
applies by reason of its qualification under Section 422 of the Code as of
immediately prior to the Effective Time, the exercise price, the number of
Parent Shares and SpinCo Shares subject to such option award, and the terms and
conditions of exercise of such option award shall be determined in a manner
consistent with the requirements of Section 424(a) of the Code.

 

(b)                                 RSU Awards (Legacy).  Each Parent RSU Award
(Legacy) that is outstanding as of immediately prior to the Effective Time shall
be converted, as of the Effective Time, into a Post-Separation Parent RSU Award
and a SpinCo RSU Award and each such award shall, except as otherwise provided
in this Section 4.02(b), be subject to the same terms and conditions (including
with respect to vesting) after the Effective Time as were applicable to such
Parent RSU Award (Legacy) prior to the Effective Time; provided, however, that
from and after the Effective Time the number of shares subject to (i) the
Post-Separation Parent RSU Award shall be equal to the number of Parent Shares
subject to the corresponding Parent RSU Award (Legacy) immediately prior to the
Effective Time, and (ii) the SpinCo RSU Award shall be equal to the product,
rounded down to the nearest whole share, obtained by multiplying (A) the number
of Parent Shares subject to the Parent RSU Award (Legacy) immediately prior to
the Effective Time by (B) the Distribution Ratio.

 

(c)                                  RSU Awards (Concentrated).  Each Parent RSU
Award (Concentrated) that is outstanding as of immediately prior to the
Effective Time shall be treated as follows:

 

(i)                                     If the holder is not a SpinCo Group
Employee, such award shall be converted, as of the Effective Time, into a
Post-Separation Parent RSU Award, and shall, except as otherwise provided in
this Section 4.02, be subject to the same terms and conditions (including with
respect to vesting and expiration) after the Effective Time as were applicable
to such Parent RSU Award (Concentrated) immediately prior to the Effective Time;
provided, however, that from and after the Effective Time, the number of Parent
Shares subject to such Post-Separation Parent RSU Award shall be equal to the
product, rounded down to the nearest whole share, obtained by multiplying
(A) the number of Parent Shares subject to the corresponding Parent RSU Award
(Concentrated) immediately prior to the Effective Time by (B) the Parent Ratio.

 

(ii)                                  If the holder is a SpinCo Group Employee,
such award shall be converted, as of the Effective Time, into a SpinCo RSU
Award, and shall, except as otherwise provided in this Section 4.02, be subject
to the same terms and conditions (including with respect

 

18

--------------------------------------------------------------------------------


 

to vesting and expiration) after the Effective Time as were applicable to such
Parent RSU Award (Concentrated) immediately prior to the Effective Time;
provided, however, that from and after the Effective Time, the number of SpinCo
Shares subject to such SpinCo RSU Award shall be equal to the product, rounded
down to the nearest whole share, obtained by multiplying (A) the number of
Parent Shares subject to the corresponding Parent RSU Award (Concentrated)
immediately prior to the Effective Time by (B) the SpinCo Ratio.

 

(d)                                 Deferred Shares Equivalents.

 

(i)                                     If the holder is not a Transferred
Director, such award shall be converted, as of the Effective Time, into a
Post-Separation Deferred Shares Equivalent Award, and shall, except as otherwise
provided in this Section 4.02, be subject to the same terms and conditions after
the Effective Time as were applicable to such Parent Deferred Shares Equivalent
Award immediately prior to the Effective Time; provided, however, that from and
after the Effective Time, the number of Parent Shares subject to such
Post-Separation Parent Deferred Shares Equivalent Award shall be equal to the
product, rounded down to the nearest whole share, obtained by multiplying
(A) the number of Parent Shares subject to the corresponding Parent Deferred
Shares Equivalent Award immediately prior to the Effective Time by (B) the
Parent Ratio.

 

(ii)                                  If the holder is a Transferred Director,
such award shall be converted, as of the Effective Time, into a SpinCo Deferred
Shares Equivalent Award, and shall, except as otherwise provided in this
Section 4.02, be subject to the same terms and conditions after the Effective
Time as were applicable to such Parent Deferred Shares Equivalent Award
immediately prior to the Effective Time; provided, however, that from and after
the Effective Time, the number of SpinCo Shares subject to such SpinCo Deferred
Shares Equivalent Award shall be equal to the product, rounded down to the
nearest whole share, obtained by multiplying (A) the number of Parent Shares
subject to the corresponding Parent Deferred Shares Equivalent Award immediately
prior to the Effective Time by (B) the SpinCo Ratio.

 

(e)                                  Miscellaneous Award Terms.

 

(i)                                     With respect to Post-Separation Parent
Awards and SpinCo Awards, (A) employment with or service to the Parent Group
shall be treated as employment with or service to SpinCo with respect to SpinCo
Awards held by a Parent Group Employee who is employed by a member of the Parent
Group immediately following the Effective Time, and (B) employment with or
service to the SpinCo Group shall be treated as employment with or service to
Parent with respect to Post-Separation Parent Awards held by SpinCo Group
Employees who is employed by a member of the SpinCo Group immediately following
the Effective Time.  In addition, none of the Separation, the Distribution or
any employment transfer described in Section 3.01(a) shall constitute a
termination of employment for any Employee for purposes of any Post-Separation
Parent Award or any SpinCo Award.  After the Effective Time, for any award
adjusted under this Section 4.02, any reference to a “change in control,”
“change of control” or similar definition in an award agreement, employment
agreement or Parent Omnibus Plan applicable to such award (x) with respect to
Post-Separation Parent Awards, shall be deemed to refer to a “change in
control,” “change of control” or similar definition as set forth in the
applicable award agreement, employment agreement or Parent Omnibus Plan (a
“Parent Change in Control”),

 

19

--------------------------------------------------------------------------------


 

and (y) with respect to SpinCo Awards, shall be deemed to refer to a “Change in
Control” as defined in the SpinCo Omnibus Plan (a “SpinCo Change in Control”). 
Without limiting the foregoing, with respect to provisions related to vesting of
awards, a Parent Change in Control shall be treated as a SpinCo Change in
Control for purposes of SpinCo Awards held by Parent Group Employees, Former
Employees (to the extent applicable) and Parent nonemployee directors, and a
SpinCo Change in Control shall be treated as a Parent Change in Control for
purposes of Post-Separation Parent Awards held by SpinCo Group Employees and
Transferred Directors.

 

(ii)                                  Any determination in respect of a
Post-Separation Parent RSU Award and SpinCo RSU Award which in either case was
adjusted from a Parent RSU Award (Legacy), in each case, granted to the holder
pursuant to the Parent Omnibus Plan or the SpinCo Omnibus Plan, as applicable,
and this Section 4.02, shall be made by the Compensation Committee of the Board
of Directors of the Party to which the holder provides services immediately
after the Effective Time (Parent or SpinCo, as applicable); provided that any
such determination shall apply uniformly to both the applicable Post-Separation
Parent Award and the corresponding SpinCo RSU Award held by such holder.

 

(f)                                   Settlement; Tax Reporting and Withholding.

 

(i)                                     Except as otherwise provided in this
Section 4.02(f), after the Effective Time, Post-Separation Parent Awards,
regardless of by whom held, shall be settled by Parent, and SpinCo Awards,
regardless of by whom held, shall be settled by SpinCo.

 

(ii)                                  Upon the vesting, payment or settlement,
as applicable, of SpinCo Awards, SpinCo shall be solely responsible for ensuring
the satisfaction of all applicable Tax withholding requirements on behalf of
each SpinCo Group Employee and for ensuring the collection and remittance of
applicable employee withholding Taxes to the Parent Group with respect to each
Parent Group Employee (with Parent Group being responsible for remittance of the
applicable employee Taxes and payment and remittance of the applicable employer
Taxes relating to Parent Group Employees to the applicable Governmental
Authority).  Upon the vesting, payment or settlement, as applicable, of
Post-Separation Parent Awards, Parent shall be solely responsible for ensuring
the satisfaction of all applicable Tax withholding requirements on behalf of
each Parent Group Employee or Former Employee and for ensuring the collection
and remittance of applicable employee withholding Taxes to the SpinCo Group with
respect to each SpinCo Group Employee (with SpinCo Group being responsible for
remittance of the applicable employee Taxes and payment and remittance of the
applicable employer Taxes relating to SpinCo Group Employees to the applicable
Governmental Authority).  Following the Effective Time, Parent shall be
responsible for all income Tax reporting in respect of Post-Separation Parent
Awards and SpinCo Awards held by Parent Group Employees, Former Employees (as
applicable) and individuals who are or were Parent nonemployee directors, and
SpinCo shall be responsible for all income Tax reporting in respect of
Post-Separation Parent Awards and SpinCo Awards held by SpinCo Group Employees
and Transferred Directors.

 

(iii)                               Following the Effective Time, if any
Post-Separation Parent Award held by a SpinCo Group Employee or Transferred
Director shall fail to become vested, such Post-Separation Parent Award shall be
forfeited to Parent, and if any SpinCo Award held by a

 

20

--------------------------------------------------------------------------------


 

Parent Group Employee or nonemployee director of Parent shall fail to become
vested, such SpinCo Award shall be forfeited to SpinCo.

 

(g)                                  Cooperation.  Each of the Parties shall
establish an appropriate administration system to administer, in an orderly
manner, (i) exercises of vested Post-Separation Parent Options and SpinCo
Options, (ii) the vesting and forfeiture of unvested Post-Separation Parent
Awards and SpinCo Awards, and (iii) the withholding and reporting requirements
with respect to all awards.  Each of the Parties shall work together to unify
and consolidate all indicative data and payroll and employment information on
regular timetables and make certain that each applicable Person’s data and
records in respect of such awards are correct and updated on a timely basis. 
The foregoing shall include employment status and information required for
vesting and forfeiture of awards and Tax withholding/remittance, compliance with
trading windows and compliance with the requirements of the Exchange Act and
other applicable Laws.

 

(h)                                 Registration and Other Regulatory
Requirements.  SpinCo agrees to file the appropriate registration statements
with respect to, and to cause to be registered pursuant to the Securities Act,
the SpinCo Shares authorized for issuance under the SpinCo Omnibus Plan, as
required pursuant to the Securities Act, not later than the Effective Time and
in any event before the date of issuance of any SpinCo Shares pursuant to the
SpinCo Omnibus Plan.  The Parties shall take such additional actions as are
deemed necessary or advisable to effectuate the foregoing provisions of this
Section 4.02(h), including to the extent applicable, compliance with securities
Laws and other legal requirements associated with equity compensation awards in
affected non-U.S. jurisdictions.  Parent agrees to facilitate the adoption and
approval of the SpinCo Omnibus Plan consistent with the requirements of Treasury
Regulations Section 1.162-27(f)(4)(iii).

 

Section 4.03.                          Nonequity Incentive Practices and Plans.

 

(a)                                 Corporate Bonus Practices.

 

(i)                                     The SpinCo Group shall be responsible
for determining all bonus awards that would otherwise be payable under the
SpinCo Non-Equity Incentive Practices to SpinCo Group Employees or Former SpinCo
Group Employees for any performance periods that are open when the Effective
Time occurs.  The SpinCo Group shall also determine for SpinCo Group Employees
or Former SpinCo Group Employees (A) the extent to which established performance
criteria (as interpreted by the SpinCo Group, in its sole discretion) have been
met, and (B) the payment level for each SpinCo Group Employee or Former SpinCo
Group Employee.  The SpinCo Group shall assume all Liabilities with respect to
any such bonus awards payable to SpinCo Group Employees or Former SpinCo Group
Employees for any performance periods that are open when the Effective Time
occurs and thereafter, and no member of the Parent Group shall have any
obligations with respect thereto.

 

(ii)                                  The Parent Group shall be responsible for
determining all bonus awards that would otherwise be payable under the Parent
Non-Equity Incentive Practices to Parent Group Employees or Former Parent Group
Employees for any performance periods that are open when the Effective Time
occurs.  The Parent Group shall also determine for Parent Group Employees or
Former Parent Group Employees (A) the extent to which established performance

 

21

--------------------------------------------------------------------------------


 

criteria (as interpreted by the Parent Group, in its sole discretion) have been
met, and (B) the payment level for each Parent Group Employee or Former Parent
Group Employee.  The Parent Group shall retain (or assume as necessary) all
Liabilities with respect to any such bonus awards payable to Parent Group
Employees or Former Parent Group Employees for any performance periods that are
open when the Effective Time occurs and thereafter, and no member of the SpinCo
Group shall have any obligations with respect thereto.

 

(b)                                 Parent Retained Bonus Plans.  No later than
the Effective Time, the Parent Group shall continue to retain (or assume as
necessary) any incentive plan for the exclusive benefit of Parent Group
Employees and Former Parent Group Employees, whether or not sponsored by the
Parent Group, and, from and after the Effective Time, shall be solely
responsible for all Liabilities thereunder.

 

(c)                                  SpinCo Retained Bonus Plans.  No later than
the Effective Time, the SpinCo Group shall continue to retain (or assume as
necessary) any incentive plan for the exclusive benefit of SpinCo Group
Employees and Former SpinCo Group Employees, whether or not sponsored by the
SpinCo Group, and, from and after the Effective Time, shall be solely
responsible for all Liabilities thereunder.

 

Section 4.04.                          Director Compensation.  Parent shall be
responsible for the payment of any fees for service on the Parent Board that are
payable at, before, or after the Effective Time, and SpinCo shall not have any
responsibility for any such payments.  With respect to any SpinCo nonemployee
director, SpinCo shall be responsible for the payment of any fees for service on
the SpinCo Board that are payable at any time after the Effective Time and
Parent shall not have any responsibility for any such payments.

 

22

--------------------------------------------------------------------------------


 

ARTICLE V
QUALIFIED RETIREMENT PLAN

 

Section 5.01.                          SpinCo 401(k) Plan.

 

(a)                                 Establishment of Plan.  Effective on or
before the Distribution Date,  SpinCo shall or shall cause the members of the
SpinCo Group to adopt and establish the SpinCo 401(k) Plan and a related trust
(the “SpinCo 401(k) Trust”), which shall be intended to meet the tax
qualification requirements of Section 401(a) of the Code, the tax exemption
requirement of Section 501(a) of the Code, and the requirements described in
Sections 401(k) and (m) of the Code and which through December 31, 2018 shall
have substantially the similar terms in all material respects as of immediately
prior to the Distribution Date as the Parent 401(k) Plan.  Notwithstanding the
foregoing, SpinCo may make such changes, modifications or amendments to the
SpinCo 401(k) Plan as may be required by applicable Law or as are necessary and
appropriate to reflect the Separation or which result from vendor limitations. 
Before the Distribution Date, SpinCo shall provide Parent with (i) a copy of the
SpinCo 401(k) Plan, SpinCo 401(k) Trust and favorable opinion and (ii) a copy of
certified resolutions of the SpinCo Board (or its authorized committee or other
delegate) evidencing adoption of the SpinCo 401(k) Plan and SpinCo 401(k) Trust
and the assumption by the SpinCo 401(k) Plan of the Liabilities described in
Sections 5.01(b) and (c).

 

(b)                                 Transfer of Account Balances.  No later than
thirty (30) days following the Effective Time (or such other times as mutually
agreed to by the parties), Parent shall cause the trustee of the Parent
401(k) Plan to transfer from the trust which forms a part of the Parent
401(k) Plan to the SpinCo 401(k) Trust, the account balances of SpinCo Group
Employees and Former SpinCo Group Employees under the Parent 401(k) Plan,
determined as of the date of the transfer.  Unless otherwise agreed by the
parties, such transfers shall be made in kind, including promissory notes
evidencing the transfer of outstanding loans.  Any Asset and Liability transfers
pursuant to this Section 5.01 shall comply in all respects with
Sections 414(l) and 411(d)(6) of the Code and if required, shall be made not
less than thirty (30) days after Parent shall have filed the notice under
Section 6058(b) of the Code.  The parties agree that to the extent that any
Assets are not transferred in kind, the assets transferred will be mapped into
an appropriate investment vehicle.

 

(c)                                  Transfer of Liabilities.  Effective as of
the Effective Time but subject to the Asset transfer specified in
Section 5.01(b) above, the SpinCo 401(k) Plan shall assume and be solely
responsible for all the Liabilities for or relating to SpinCo Group Employees or
Former SpinCo Group Employees under the Parent 401(k) Plan.  SpinCo shall be
responsible for all ongoing rights of or relating to SpinCo Group Employees for
future participation (including the right to make payroll deductions) in the
SpinCo 401(k) Plan.

 

(d)                                 SpinCo 401(k) Plan Provisions.  The SpinCo
401(k) Plan shall provide that:

 

(i)                                     SpinCo Group Employees and Former SpinCo
Group Employees shall be eligible to participate in the SpinCo 401(k) Plan as of
the Effective Time to the extent that they were eligible to participate in the
Parent 401(k) Plan as of immediately prior to the Effective Time;

 

23

--------------------------------------------------------------------------------


 

(ii)                                  the account balance of each SpinCo Group
Employee and Former SpinCo Group Employees under the Parent 401(k) Plan as of
the date of the transfer of Assets from the Parent 401(k) Plan (including any
outstanding promissory notes relating to outstanding loans) shall be credited to
such individual’s account under the SpinCo 401(k) Plan; and

 

(iii)                               the SpinCo 401(k) Plan shall assume and
honor the terms of all QDROs in effect under the Parent 401(k) Plan in respect
of SpinCo Group Employees and Former SpinCo Group Employees immediately prior to
the Effective Time.

 

(iv)                              Plan Fiduciaries.  For all periods at and
after the Effective Time, the parties agree that the applicable fiduciaries of
each of the Parent 401(k) Plan and the SpinCo 401(k) Plan, respectively, shall
have the authority with respect to the Parent 401(k) Plan and the SpinCo
401(k) Plan, respectively, to determine the investment alternatives, the terms
and conditions with respect to those investment alternatives and such other
matters as are within the scope of their duties under ERISA and the terms of the
applicable plan documents.

 

(e)                                  No Distributions.  No SpinCo Group Employee
shall be entitled to a right to a distribution of his or her benefit under the
Parent 401(k) Plan as a result of his or her transfer of employment from the
Parent Group to the SpinCo Group nor as a result of the completion of the
Separation.

 

24

--------------------------------------------------------------------------------


 

ARTICLE VI
NONQUALIFIED DEFERRED COMPENSATION PLAN

 

Section 6.01.                          Parent Deferred Compensation Plans. 
Parent shall retain all Liability with respect to the Parent Deferred
Compensation Plan with respect to Employees and Former Employees, whether
arising before, on or after the Distribution Date.

 

Section 6.02.                          Participation; Distributions.  The
Parties acknowledge that none of the transactions contemplated by this
Agreement, the Separation and Distribution Agreement or any Ancillary Agreement
shall trigger a payment or distribution of compensation under any of the Parent
Deferred Compensation Plan for any participant and, consequently, that the
payment or distribution of any compensation to which such participant is
entitled under any such plan shall occur upon such participant’s separation from
service from the Parent Group or SpinCo Group or at such other time as provided
in the applicable deferred compensation plan or participant’s deferral election;
provided, however, that for the avoidance of doubt, any Transition Employee who
leaves employment with Parent Group after the Distribution Date shall experience
a separation from service for purposes of such plan, regardless of whether the
Transition Employee immediately commences employment with Spinco Group.

 

25

--------------------------------------------------------------------------------


 

ARTICLE VII
WELFARE BENEFIT PLANS

 

Section 7.01.                          Welfare Plans.

 

(a)                                 Establishment of SpinCo Welfare Plans. 
Except as otherwise provided in this Article VII, as of or before the Effective
Time, SpinCo shall, or shall cause the members of the SpinCo Group to establish
the SpinCo Welfare Plans pursuant to Section 2.02(a) that generally correspond
to the Parent Welfare Plans in which such SpinCo Group Employees participate
immediately prior to the Effective Time.  Through December 31, 2018, the SpinCo
Welfare Plans shall have terms substantially similar in all material respects to
those of the corresponding Parent Welfare Plans listed on Schedule 7.01(a), and
in all cases, with such changes, modifications or amendments as may be required
by applicable Law or as are necessary and appropriate to reflect the
Separation.  In addition, SpinCo or members of the SpinCo Group shall retain the
right to modify, amend, alter or terminate the terms of any SpinCo Welfare Plan
to the same extent that the Parent Group had such rights under the corresponding
Parent Welfare Plan.

 

(b)                                 Waiver of Conditions; Benefit Maximums.  To
the extent commercially available, SpinCo shall or shall cause the members of
the SpinCo Group to use commercially reasonable efforts to cause the SpinCo
Welfare Plans to:

 

(i)                                     with respect to initial enrollment as of
the Effective Time, waive (x) all limitations as to preexisting conditions,
exclusions, and service conditions with respect to participation and coverage
requirements applicable to any SpinCo Group Employee or Former SpinCo Group
Employee, other than limitations that were in effect with respect to the SpinCo
Group Employee or Former SpinCo Group Employee under the applicable Parent
Welfare Plan as of immediately prior to the Effective Time, and (y) any waiting
period limitation or evidence of insurability requirement applicable to a SpinCo
Group Employee or Former SpinCo Group Employee other than limitations or
requirements that were in effect with respect to such SpinCo Group Employee or
Former SpinCo Group Employee under the applicable Parent Welfare Plans as of
immediately prior to the Effective Time; and

 

(ii)                                  take into account (x) with respect to
aggregate annual, lifetime, or similar maximum benefits available under the
SpinCo Welfare Plans, a SpinCo Group Employee’s or Former SpinCo Group
Employee’s prior claim experience under the Parent Welfare Plans and any Benefit
Plan that provides leave benefits; and (y) any eligible expenses incurred by a
SpinCo Group Employee or Former SpinCo Group Employee and his or her covered
dependents during the portion of the plan year of the applicable Parent Welfare
Plan ending as of the Effective Time to be taken into account under such SpinCo
Welfare Plan for purposes of satisfying all deductible, coinsurance, and maximum
out-of-pocket requirements applicable to such SpinCo Group Employee or Former
SpinCo Group Employee and his or her covered dependents for the applicable plan
year to the same extent as such expenses were taken into account by Parent for
similar purposes prior to the Effective Time as if such amounts had been paid in
accordance with such SpinCo Welfare Plan.

 

(c)                                  Flexible Spending Accounts.  As of no later
than the Effective Time, SpinCo shall or shall cause the members of the SpinCo
Group to establish SpinCo Welfare Plans

 

26

--------------------------------------------------------------------------------


 

that shall provide health or dependent care flexible spending account benefits
to SpinCo Group Employees on and after the Effective Time (collectively, the
“SpinCo Flex Plan”).  The Parties shall use commercially reasonable efforts to
ensure that as of the Effective Time any health and dependent care flexible
spending accounts of SpinCo Group Employees (whether positive or negative) (the
“Transferred Account Balances”) under Parent Welfare Plans are transferred as
soon as practicable after the Effective Time, from the Parent Welfare Plans to
the SpinCo Flex Plan.  Such SpinCo Flex Plan shall assume responsibility as of
the Effective Time for all outstanding health or dependent care claims under the
corresponding Parent Welfare Plans of each SpinCo Group Employee for the year in
which the Effective Time occurs and shall assume and agree to perform the
obligations of the corresponding Parent Welfare Plans from and after the
Effective Time.  As soon as practicable after the Effective Time, and in any
event within thirty (30) days after the amount of the Transferred Account
Balances is determined or such later date as mutually agreed upon by the
Parties, Parent shall pay SpinCo the net aggregate amount of the Transferred
Account Balances, if such amount is positive, and SpinCo shall pay Parent the
net aggregate amount of the Transferred Account Balances, if such amount is
negative.

 

(d)                                 Allocation of Welfare Plan Assets and
Liabilities.  Effective as of the Effective Time, the Parent Group shall retain
or assume, as applicable, and be responsible for all assets (including any
insurance contracts, policies or other funding vehicles) and Liabilities
relating to, arising out of or resulting from health and welfare coverage or
claims incurred by or on behalf of Parent Group Employees or Former Parent Group
Employees under the Parent Welfare Plans or SpinCo Welfare Plans before, at, or
after the Effective Time, and the SpinCo Group shall retain or assume, as
applicable, and be responsible for all assets (including any insurance
contracts, policies or other funding vehicles) and Liabilities relating to,
arising out of or resulting from health and welfare coverage or claims incurred
by or on behalf of SpinCo Group Employees or Former SpinCo Group Employees under
the SpinCo Welfare Plans or Parent Welfare Plans before, at, or after the
Effective Time.  No SpinCo Welfare Plan shall provide coverage to any Parent
Group Employee or Former Parent Group Employee after the Effective Time, and no
Parent Welfare Plan shall provide coverage to any SpinCo Group Employee or
Former SpinCo Group Employee after the Effective Time.

 

Section 7.02.                          COBRA.  The Parent Group shall continue
to be responsible for complying with, and providing coverage pursuant to, the
health care continuation requirements of COBRA, and the corresponding provisions
of the Parent Welfare Plans with respect to any Parent Group Employees and any
Former Parent Group Employees (and their covered dependents) who incur a
qualifying event under COBRA before, as of, or after the Effective Time. 
Effective as of the Effective Time, the SpinCo Group shall assume responsibility
for complying with, and providing coverage pursuant to, the health care
continuation requirements of COBRA, and the corresponding provisions of the
SpinCo Welfare Plans with respect to any SpinCo Group Employees or Former SpinCo
Group Employees (and their covered dependents) who incur a qualifying event or
loss of coverage under the SpinCo Welfare Plans and/or the Parent Welfare Plans
before, as of, or after the Effective Time.  The Parties agree that the
consummation of the transactions contemplated by the Separation and Distribution
Agreement shall not constitute a COBRA qualifying event for any purpose of
COBRA.

 

Section 7.03.                          Vacation, Holidays and Leaves of
Absence.  Effective as of no later than the Effective Time, the SpinCo Group
shall assume all Liabilities of the SpinCo Group with

 

27

--------------------------------------------------------------------------------


 

respect to vacation, holiday, annual leave or other leave of absence, and
required payments related thereto, for each SpinCo Group Employee, unless
otherwise required by applicable Law.  The Parent Group shall retain all
Liabilities with respect to vacation, holiday, annual leave or other leave of
absence, and required payments related thereto, for each Parent Group Employee.

 

Section 7.04.                          Workers’ Compensation.  The treatment of
workers’ compensation claims shall be governed by Section 5.1 of the Separation
and Distribution Agreement.

 

Section 7.05.                          Insurance Contracts.  To the extent that
any Welfare Plan is funded through the purchase of an insurance contract or is
subject to any stop loss contract, the Parties shall cooperate and use their
commercially reasonable efforts to replicate such insurance contracts for SpinCo
or Parent as applicable (except to the extent that changes are required under
applicable Law or filings by the respective insurers) and to maintain any
pricing discounts or other preferential terms for both Parent and SpinCo for a
reasonable term.  Neither Party shall be liable for failure to obtain such
insurance contracts, pricing discounts, or other preferential terms for the
other Party.  Each Party shall be responsible for any additional premiums,
charges, or administrative fees that such Party may incur pursuant to this
Section 7.05.

 

Section 7.06.                          Third-Party Vendors.  Except as provided
below, to the extent that any Welfare Plan is administered by a third-party
vendor, the Parties shall cooperate and use their commercially reasonable
efforts to replicate any contract with such third-party vendor for Parent or
SpinCo, as applicable and to maintain any pricing discounts or other
preferential terms for both Parent and SpinCo for a reasonable term.  Neither
Party shall be liable for failure to obtain such pricing discounts or other
preferential terms for the other Party.  Each Party shall be responsible for any
additional premiums, charges, or administrative fees that such Party may incur
pursuant to this Section 7.06.

 

28

--------------------------------------------------------------------------------


 

ARTICLE VIII
MISCELLANEOUS

 

Section 8.01.                          Preservation of Rights to Amend.  Except
as set forth in this Agreement, the rights of each member of the Parent Group
and each member of the SpinCo Group to amend, waive, or terminate any plan,
arrangement, agreement, program, or policy referred to herein shall not be
limited in any way by this Agreement.

 

Section 8.02.                          Fiduciary Matters.  Parent and SpinCo
each acknowledge that actions required to be taken pursuant to this Agreement
may be subject to fiduciary duties or standards of conduct under ERISA or other
applicable Law, and no Party shall be deemed to be in violation of this
Agreement if it fails to comply with any provisions hereof based upon its good
faith determination (as supported by advice from counsel experienced in such
matters) that to do so would violate such a fiduciary duty or standard.  Each
Party shall be responsible for taking such actions as are deemed necessary and
appropriate to comply with its own fiduciary responsibilities and shall fully
release and indemnify the other Party for any Liabilities caused by the failure
to satisfy any such responsibility.

 

Section 8.03.                          Further Assurances.  Each Party hereto
shall take, or cause to be taken, any and all reasonable actions, including the
execution, acknowledgment, filing and delivery of any and all documents and
instruments that any other Party hereto may reasonably request in order to
effect the intent and purpose of this Agreement and the transactions
contemplated hereby.

 

Section 8.04.                          Counterparts; Entire Agreement; Corporate
Power.

 

(a)                                 This Agreement may be executed in one or
more counterparts, all of which shall be considered one and the same agreement,
and shall become effective when one or more counterparts have been signed by
each of the Parties and delivered to the other Party.

 

(b)                                 This Agreement, the Separation and
Distribution Agreement and the Ancillary Agreements and the Exhibits, Schedules
and appendices hereto and thereto contain the entire agreement between the
Parties with respect to the subject matter hereof, supersede all previous
agreements, negotiations, discussions, writings, understandings, commitments and
conversations with respect to such subject matter, and there are no agreements
or understandings between the Parties other than those set forth or referred to
herein or therein.  This Agreement, the Separation and Distribution Agreement
and the Ancillary Agreements together govern the arrangements in connection with
the Separation and the Distribution and would not have been entered into
independently.

 

(c)                                  Parent represents on behalf of itself and
each other member of the Parent Group, and SpinCo represents on behalf of itself
and each other member of the SpinCo Group, as follows:

 

(i)                                     each such Person has the requisite
corporate or other power and authority and has taken all corporate or other
action necessary in order to execute, deliver and perform this Agreement and to
consummate the transactions contemplated hereby; and

 

29

--------------------------------------------------------------------------------


 

(ii)                                  this Agreement has been duly executed and
delivered by it and constitutes a valid and binding agreement of it enforceable
in accordance with the terms hereof.

 

(d)                                 Each Party acknowledges that it and each
other Party is executing this Agreement by facsimile, stamp or mechanical
signature, and that delivery of an executed counterpart of a signature page to
this Agreement (whether executed by manual, stamp or mechanical signature) by
facsimile or by e-mail in portable document format (.pdf) shall be effective as
delivery of such executed counterpart of this Agreement.  Each Party expressly
adopts and confirms each such facsimile, stamp or mechanical signature
(regardless of whether delivered in person, by mail, by courier, by facsimile or
by e-mail in portable document format (.pdf)) made in its respective name as if
it were a manual signature delivered in person, agrees that it will not assert
that any such signature or delivery is not adequate to bind such Party to the
same extent as if it were signed manually and delivered in person and agrees
that, at the reasonable request of the other Party at any time, it will as
promptly as reasonably practicable cause this Agreement to be manually executed
(any such execution to be as of the date of the initial date thereof) and
delivered in person, by mail or by courier.

 

Section 8.05.                          Governing Law.  This Agreement (and any
claims or disputes arising out of or related hereto or to the transactions
contemplated hereby or to the inducement of any Party to enter herein, whether
for breach of contract, tortious conduct or otherwise and whether predicated on
common law, statute or otherwise) shall be governed by and construed and
interpreted in accordance with the Laws of the State of Delaware, irrespective
of the choice of laws principles of the State of Delaware, including all matters
of validity, construction, effect, enforceability, performance and remedies.

 

Section 8.06.                          Assignability.  This Agreement shall be
binding upon and inure to the benefit of the Parties and their respective
successors and permitted assigns; provided, however, that neither Party may
assign its rights or delegate its obligations under this Agreement without the
express prior written consent of the other Party hereto.  Notwithstanding the
foregoing, no such consent shall be required for the assignment of a Party’s
rights and obligations under this Agreement, the Separation and Distribution
Agreement and all other Ancillary Agreements (except as may be otherwise
provided in any such Ancillary Agreement) in whole (i.e., the assignment of a
Party’s rights and obligations under this Agreement and all Ancillary Agreements
at the same time) in connection with a change of control of a Party so long as
the resulting, surviving or transferee Person assumes all the obligations of the
relevant party thereto by operation of Law or pursuant to an agreement in form
and substance reasonably satisfactory to the other Party.

 

Section 8.07.                          Third-Party Beneficiaries.  The
provisions of this Agreement are solely for the benefit of the Parties and are
not intended to confer upon any Person except the Parties any rights or remedies
hereunder.  There are no third-party beneficiaries of this Agreement, and this
Agreement shall not provide any Third Party with any remedy, claim, Liability,
reimbursement, claim of action or other right in excess of those existing
without reference to this Agreement.  Nothing in this Agreement is intended to
amend any employee benefit plan or affect the applicable plan sponsor’s right to
amend or terminate any employee benefit plan pursuant to the terms of such
plan.  The provisions of this Agreement are solely for the benefit of the
Parties, and no current or

 

30

--------------------------------------------------------------------------------


 

former Employee, officer, director, or independent contractor or any other
individual associated therewith shall be regarded for any purpose as a
third-party beneficiary of this Agreement.

 

Section 8.08.                          Notices.  All notices, requests, claims,
demands or other communications under this Agreement shall be in writing and
shall be given or made (and shall be deemed to have been duly given or made upon
receipt) by delivery in person, by overnight courier service, by certified mail,
return receipt requested or by electronic mail (e-mail) so long as the
confirmation of receipt of such e-mail is requested and received, to the
respective Parties at the following addresses (or at such other address for a
Party as shall be specified in a notice given in accordance with this
Section 8.08):

 

If to Parent, to:

 

ServiceMaster Global Holdings, Inc.
150 Peabody Place
Memphis, Tennessee  38103
Attention:                    Dion Persson
E-mail:                                   dion.persson@servicemaster.com

 

with a copy (which shall not constitute notice), to:

 

Wachtell, Lipton, Rosen & Katz
51 West 52nd Street
New York, New York  10019
Attention:                       Andrew Brownstein
                                                                              S.
Iliana Ongun
E-mail:                                      ARBrownstein@wlrk.com
                                                                             
SIOngun@wlrk.com

 

If to SpinCo (prior to the Effective Time), to:

 

frontdoor, inc.
150 Peabody Place
Memphis, Tennessee  38103
Attention:                       General Counsel
E-mail:                                      Jeffrey.Fiarman@frontdoorhome.com

 

with a copy (which shall not constitute notice), to:

 

Wachtell, Lipton, Rosen & Katz
51 West 52nd Street
New York, New York  10019
Attention:                       Andrew Brownstein
                                                                              S.
Iliana Ongun
E-mail:                                      ARBrownstein@wlrk.com
                                                                             
SIOngun@wlrk.com

 

31

--------------------------------------------------------------------------------


 

If to SpinCo (from and after the Effective Time), to:

 

frontdoor, inc.
150 Peabody Place
Memphis, Tennessee  38103
Attention:                       General Counsel
E-mail:                                      Jeffrey.Fiarman@frontdoorhome.com

 

with a copy (which shall not constitute notice), to:

 

Wachtell, Lipton, Rosen & Katz
51 West 52nd Street
New York, New York  10019
Attention:                       Andrew Brownstein
                                                                              S.
Iliana Ongun
E-mail:                                      ARBrownstein@wlrk.com
                                                                             
SIOngun@wlrk.com

 

A Party may, by notice to the other Party, change the address to which such
notices are to be given or made.

 

Section 8.09.                          Severability.  If any provision of this
Agreement or the application thereof to any Person or circumstance is determined
by a court of competent jurisdiction to be invalid, void or unenforceable, the
remaining provisions hereof, or the application of such provision to Persons or
circumstances or in jurisdictions other than those as to which it has been held
invalid or unenforceable, shall remain in full force and effect and shall in no
way be affected, impaired or invalidated thereby.  Upon such determination, the
Parties shall negotiate in good faith in an effort to agree upon such a suitable
and equitable provision to effect the original intent of the Parties.

 

Section 8.10.                          Force Majeure.  No Party shall be deemed
in default of this Agreement or, unless otherwise expressly provided therein,
any Ancillary Agreement for any delay or failure to fulfill any obligation
(other than a payment obligation) hereunder or thereunder so long as and to the
extent to which any delay or failure in the fulfillment of such obligation is
prevented, frustrated, hindered or delayed as a consequence of circumstances of
Force Majeure.  In the event of any such excused delay, the time for performance
of such obligations (other than a payment obligation) shall be extended for a
period equal to the time lost by reason of the delay.  A Party claiming the
benefit of this provision shall, as soon as reasonably practicable after the
occurrence of any such event, (a) provide written notice to the other Party of
the nature and extent of any such Force Majeure condition; and (b) use
commercially reasonable efforts to remove any such causes and resume performance
under this Agreement and the Ancillary Agreements, as applicable, as soon as
reasonably practicable.

 

Section 8.11.                          Headings.  The article, section and
paragraph headings contained in this Agreement are for reference purposes only
and shall not affect in any way the meaning or interpretation of this Agreement.

 

32

--------------------------------------------------------------------------------


 

Section 8.12.                          Survival of Covenants.  Except as
expressly set forth in this Agreement, the covenants, representations and
warranties contained in this Agreement, and Liability for the breach of any
obligations contained herein, shall survive the Separation and Distribution and
shall remain in full force and effect.

 

Section 8.13.                          Waivers of Default.  Waiver by a Party of
any default by the other Party of any provision of this Agreement shall not be
deemed a waiver by the waiving Party of any subsequent or other default, nor
shall it prejudice the rights of the other Party.  No failure or delay by a
Party in exercising any right, power or privilege under this Agreement shall
operate as a waiver thereof, nor shall a single or partial exercise thereof
prejudice any other or further exercise thereof or the exercise of any other
right, power or privilege.

 

Section 8.14.                          Dispute Resolution.  The dispute
resolution procedures set forth in Article VII of the Separation and
Distribution Agreement shall apply to any dispute, controversy or claim arising
out of or relating to this Agreement.

 

Section 8.15.                          Specific Performance.  Subject to the
provisions of Article VII of the Separation and Distribution Agreement, in the
event of any actual or threatened default in, or breach of, any of the terms,
conditions and provisions of this Agreement, the Party or Parties who are, or
are to be, thereby aggrieved shall have the right to specific performance and
injunctive or other equitable relief in respect of its or their rights under
this Agreement, in addition to any and all other rights and remedies at law or
in equity, and all such rights and remedies shall be cumulative.  The Parties
agree that the remedies at law for any breach or threatened breach, including
monetary damages, are inadequate compensation for any loss and that any defense
in any action for specific performance that a remedy at law would be adequate is
waived.  Any requirements for the securing or posting of any bond with such
remedy are waived by each of the Parties.

 

Section 8.16.                          Amendments.  No provisions of this
Agreement shall be deemed waived, amended, supplemented or modified by a Party,
unless such waiver, amendment, supplement or modification is in writing and
signed by the authorized representative of the Party against whom it is sought
to enforce such waiver, amendment, supplement or modification.

 

Section 8.17.                          Interpretation.  In this Agreement,
(a) words in the singular shall be deemed to include the plural and vice versa
and words of one gender shall be deemed to include the other genders as the
context requires; (b) the terms “hereof,” “herein,” and “herewith” and words of
similar import shall, unless otherwise stated, be construed to refer to this
Agreement as a whole (including all of the Schedules, Exhibits and Appendices
hereto and thereto) and not to any particular provision of this Agreement;
(c) Article, Section, Schedule, Exhibit and Appendix references are to the
Articles, Sections, Schedules, Exhibits and Appendices to this Agreement unless
otherwise specified; (d) unless otherwise stated, all references to any
agreement (including this Agreement and each Ancillary Agreement) shall be
deemed to include the exhibits, schedules and annexes (including all Schedules,
Exhibits and Appendixes) to such agreement; (e) the word “including” and words
of similar import when used in this Agreement (or the applicable Ancillary
Agreement) shall mean “including, without limitation,” unless otherwise
specified; (f) the word “or” shall not be exclusive; (g) unless otherwise
specified in a particular case, the word “days” refers to calendar days;
(h) references to “business day” shall mean any day other than a Saturday, a
Sunday or a day on which banking institutions are generally authorized or
required by law to

 

33

--------------------------------------------------------------------------------


 

close in the United States or Memphis, Tennessee; (i) references herein to this
Agreement or any other agreement contemplated herein shall be deemed to refer to
this Agreement or such other agreement as of the date on which it is executed
and as it may be amended, modified or supplemented thereafter, unless otherwise
specified; and (j) unless expressly stated to the contrary in this Agreement or
in any Ancillary Agreement, all references to “the date hereof,” “the date of
this Agreement,” “hereby” and “hereupon” and words of similar import shall all
be references to September 28, 2018.

 

Section 8.18.                          Limitations of Liability. 
Notwithstanding anything in this Agreement to the contrary, neither SpinCo or
any member of the SpinCo Group, on the one hand, nor Parent or any member of the
Parent Group, on the other hand, shall be liable under this Agreement to the
other for any indirect, incidental, punitive, exemplary, remote, speculative or
similar damages in excess of compensatory damages of the other arising in
connection with the transactions contemplated hereby (other than any such
Liability with respect to a Third-Party Claim).

 

Section 8.19.                          Mutual Drafting.  This Agreement shall be
deemed to be the joint work product of the Parties and any rule of construction
that a document shall be interpreted or construed against a drafter of such
document shall not be applicable.

 

[Remainder of page intentionally left blank]

 

34

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Employee Matters Agreement to
be executed by their duly authorized representatives as of the date first
written above.

 

 

 

SERVICEMASTER GLOBAL HOLDINGS, INC.

 

 

 

 

 

By:

 

 

 

Name: Anthony D. Dilucente

 

 

Title:   Senior Vice President and Chief Financial Officer

 

 

 

 

 

FRONTDOOR, INC.

 

 

 

 

 

By:

 

 

 

Name: Rexford J. Tibbens

 

 

Title:   President and Chief Executive Officer

 

--------------------------------------------------------------------------------